UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (35.6%) (a) Shares Value Basic materials (1.2%) Albemarle Corp. 25,500 $1,564,170 International Flavors & Fragrances, Inc. 25,771 2,602,612 PPG Industries, Inc. 22,100 4,383,756 Sigma-Aldrich Corp. 37,717 3,787,541 Capital goods (1.1%) Boeing Co. (The) 15,200 1,831,296 General Dynamics Corp. 34,591 4,039,191 MRC Global, Inc. (NON) 19,200 515,136 Roper Industries, Inc. 12,863 1,853,171 Stericycle, Inc. (NON) 11,800 1,388,270 Waste Management, Inc. 55,800 2,504,862 Communication services (0.8%) SBA Communications Corp. Class A (NON) 12,528 1,339,619 Verizon Communications, Inc. 131,217 6,615,961 Conglomerates (2.2%) 3M Co. 7,800 1,098,942 Danaher Corp. 59,792 4,417,432 General Electric Co. 63,935 1,607,965 Marubeni Corp. (Japan) 713,000 5,032,757 Mitsubishi Corp. (Japan) 266,000 5,610,615 Mitsui & Co., Ltd. (Japan) 341,400 5,484,135 Consumer cyclicals (5.6%) Aaron's, Inc. 16,500 435,270 Advance Auto Parts, Inc. 8,416 1,019,261 Automatic Data Processing, Inc. 59,800 4,862,338 AutoZone, Inc. (NON) 3,546 1,833,388 Bed Bath & Beyond, Inc. (NON) 20,900 1,322,761 Cintas Corp. 16,700 1,045,420 Dillards, Inc. Class A 5,167 616,010 Dollar Tree, Inc. (NON) 23,263 1,267,136 Equinix, Inc. 17,716 1,348,010 FactSet Research Systems, Inc. 14,000 1,681,820 Gartner, Inc. (NON) 25,900 1,772,078 Home Depot, Inc. (The) 72,723 5,879,655 Kimberly-Clark Corp. 47,947 4,980,255 Lowe's Cos., Inc. 28,700 1,373,294 Madison Square Garden Co. (The) Class A (NON) 10,400 617,136 MasterCard, Inc. Class A 79,570 5,900,116 MSC Industrial Direct Co., Inc. Class A 9,466 807,355 Omnicom Group, Inc. 24,572 1,719,794 PetSmart, Inc. 12,051 821,155 Priceline Group, Inc. (The) (NON) 3,972 4,935,011 Scotts Miracle-Gro Co. (The) Class A 13,700 728,840 Scripps Networks Interactive Class A 9,495 782,483 Target Corp. 55,028 3,279,119 Thomson Reuters Corp. (Canada) 37,500 1,417,874 TJX Cos., Inc. (The) 13,900 740,731 Verisk Analytics, Inc. Class A (NON) 21,057 1,264,262 VF Corp. 44,600 2,732,642 Viacom, Inc. Class B 49,805 4,117,379 Consumer staples (4.6%) Altria Group, Inc. 173,331 7,037,239 Dr. Pepper Snapple Group, Inc. 59,800 3,513,848 General Mills, Inc. 34,300 1,720,145 Hershey Co. (The) 35,596 3,137,787 ITOCHU Corp. (Japan) 483,000 6,180,802 Lorillard, Inc. 78,100 4,723,488 McDonald's Corp. 56,368 5,330,158 PepsiCo, Inc. 75,742 6,672,869 Procter & Gamble Co. (The) 9,368 724,334 Starbucks Corp. 60,716 4,716,419 Sumitomo Mitsui financial Group, Inc. (Japan) 398,200 5,212,994 Energy (3.2%) Chevron Corp. 64,962 8,395,689 ConocoPhillips 45,975 3,792,938 Dril-Quip, Inc. (NON) 4,700 473,619 EQT Corp. 9,312 873,652 Exxon Mobil Corp. 119,131 11,786,820 Occidental Petroleum Corp. 30,900 3,019,238 Phillips 66 25,709 2,085,257 Spectra Energy Corp. 33,666 1,377,613 Williams Companies, Inc. (The) 32,700 1,851,801 Financials (5.6%) ACE, Ltd. 32,100 3,213,210 Alleghany Corp. (NON) 3,711 1,535,796 Allied World Assurance Co. Holdings AG 47,460 1,709,035 Aon PLC 37,800 3,188,808 Arch Capital Group, Ltd. (NON) 27,496 1,469,661 Aspen Insurance Holdings, Ltd. 21,300 852,213 Axis Capital Holdings, Ltd. 26,700 1,152,105 BankUnited, Inc. 45,900 1,433,916 Berkshire Hathaway, Inc. Class B (NON) 41,434 5,197,067 Broadridge Financial Solutions, Inc. 41,100 1,659,207 Chubb Corp. (The) 50,611 4,388,480 Everest Re Group, Ltd. 10,386 1,619,281 JPMorgan Chase & Co. 70,035 4,038,918 M&T Bank Corp. 29,200 3,547,800 PartnerRe, Ltd. 12,707 1,326,103 ProAssurance Corp. 32,800 1,431,064 Public Storage (R) 28,639 4,914,738 RenaissanceRe Holdings, Ltd. 18,854 1,844,110 Signature Bank (NON) 18,100 2,070,459 Simon Property Group, Inc. (R) 22,100 3,716,999 Travelers Cos., Inc. (The) 57,700 5,167,612 Validus Holdings, Ltd. 44,465 1,624,306 W.R. Berkley Corp. 42,500 1,895,925 Wells Fargo & Co. 11,580 589,422 Health care (4.1%) AbbVie, Inc. 28,200 1,475,988 C.R. Bard, Inc. 9,473 1,413,656 Cardinal Health, Inc. 28,828 2,065,526 Eli Lilly & Co. 66,115 4,036,982 Henry Schein, Inc. (NON) 10,945 1,272,356 Johnson & Johnson 93,985 9,406,958 Laboratory Corp. of America Holdings (NON) 12,000 1,244,280 McKesson Corp. 16,379 3,142,475 Mednax, Inc. (NON) 18,400 1,088,912 Merck & Co., Inc. 137,127 7,780,586 Patterson Cos., Inc. 22,000 858,220 Perrigo Co. PLC 9,690 1,457,861 Pfizer, Inc. 250,990 7,203,413 Stryker Corp. 14,300 1,140,711 Technology (4.6%) Accenture PLC Class A 20,700 1,641,096 Amdocs, Ltd. 43,000 1,949,620 Apple, Inc. 126,805 12,118,754 DST Systems, Inc. 16,200 1,459,134 Google, Inc. Class A (NON) 12,809 7,423,456 Intuit, Inc. 42,659 3,496,758 L-3 Communications Holdings, Inc. 12,559 1,318,192 Maxim Integrated Products, Inc. 67,465 1,977,399 MICROS Systems, Inc. (NON) 28,400 1,920,692 Microsoft Corp. 202,723 8,749,525 Oracle Corp. 90,800 3,667,412 Synopsys, Inc. (NON) 43,800 1,654,326 VeriSign, Inc. (NON) 33,300 1,799,865 Transportation (1.5%) Alaska Air Group, Inc. 23,800 1,046,486 Copa Holdings SA Class A (Panama) 5,706 866,570 Southwest Airlines Co. 93,509 2,644,434 Union Pacific Corp. 62,400 6,134,544 United Parcel Service, Inc. Class B 49,499 4,805,858 Utilities and power (1.1%) CMS Energy Corp. 30,000 867,900 ITC Holdings Corp. 17,500 631,750 Kinder Morgan, Inc. 33,175 1,193,637 PG&E Corp. 49,800 2,224,566 PPL Corp. 71,300 2,352,187 Southern Co. (The) 97,600 4,225,104 Total common stocks (cost $311,724,556) MORTGAGE-BACKED SECURITIES (17.6%) (a) Principal amount Value Agency collateralized mortgage obligations (9.3%) Fannie Mae REMICS Ser. 78, Class KI, IO, 3 1/2s, 2027 $2,148,215 $290,234 Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.557s, 2034 455,931 589,231 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 1,159,570 163,905 IFB Ser. 4091, Class SH, IO, 6.398s, 2042 3,284,132 830,885 IFB Ser. 4012, Class SN, IO, 6.348s, 2042 3,594,907 866,624 IFB Ser. 3232, Class KS, IO, 6.148s, 2036 769,420 98,582 IFB Ser. 4139, Class SA, IO, 5.998s, 2042 2,817,811 664,975 IFB Ser. 4143, Class DS, IO, 5.968s, 2042 3,007,129 703,469 IFB Ser. 4104, Class S, IO, 5.948s, 2042 898,922 198,884 IFB Ser. 3116, Class AS, IO, 5.948s, 2034 874,680 49,386 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 8,633,628 1,951,804 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 9,059,374 2,072,579 IFB Ser. 271, Class S5, IO, 5.848s, 2042 8,813,374 1,997,816 IFB Ser. 3852, Class NT, 5.848s, 2041 2,493,678 2,490,710 IFB Ser. 317, Class S3, IO, 5.828s, 2043 4,003,007 925,416 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 3,795,505 857,936 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 8,110,912 1,924,699 IFB Ser. 311, Class S1, IO, 5.798s, 2043 6,608,378 1,502,600 IFB Ser. 308, Class S1, IO, 5.798s, 2043 4,824,463 1,198,541 IFB Ser. 269, Class S1, IO, 5.798s, 2042 2,337,330 522,300 IFB Ser. 264, Class S1, IO, 5.798s, 2042 8,305,162 1,955,176 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 1,098,164 248,317 IFB Ser. 314, Class AS, IO, 5.738s, 2043 2,474,330 571,719 Ser. 3687, Class CI, IO, 5s, 2038 1,954,578 317,150 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,199,977 500,495 Ser. 4193, Class PI, IO, 4s, 2043 4,657,015 814,985 Ser. 4116, Class MI, IO, 4s, 2042 4,761,575 1,064,150 Ser. 4213, Class GI, IO, 4s, 2041 3,214,714 566,111 Ser. 304, Class C53, IO, 4s, 2032 3,288,521 593,216 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,146,000 490,227 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 3,954,822 915,216 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,873,589 891,134 Ser. 4141, Class IM, IO, 3 1/2s, 2042 4,433,374 836,236 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 2,200,506 415,063 Ser. 4122, Class CI, IO, 3 1/2s, 2042 7,295,497 1,137,291 Ser. 4166, Class PI, IO, 3 1/2s, 2041 3,471,339 635,429 Ser. 304, IO, 3 1/2s, 2027 2,254,494 285,622 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,656,963 212,207 Ser. 4158, Class TI, IO, 3s, 2042 8,014,436 1,108,236 Ser. 4165, Class TI, IO, 3s, 2042 8,954,547 1,246,473 Ser. 4134, Class PI, IO, 3s, 2042 10,572,670 1,599,434 Ser. 4183, Class MI, IO, 3s, 2042 2,951,084 415,808 Ser. 13-4206, Class IP, IO, 3s, 2041 6,166,004 827,786 Ser. 4179, Class EI, IO, 3s, 2030 7,171,651 950,244 Ser. 304, Class C45, IO, 3s, 2027 3,440,387 402,132 Ser. 3939, Class EI, IO, 3s, 2026 7,081,692 705,596 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 8,913,151 990,964 Ser. T-8, Class A9, IO, 0.481s, 2028 211,016 2,242 Ser. T-59, Class 1AX, IO, 0.274s, 2043 502,371 6,201 Ser. T-48, Class A2, IO, 0.212s, 2033 733,704 7,136 FRB Ser. T-54, Class 2A, IO, zero %, 2043 294,720 23 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.725s, 2035 70,363 112,888 IFB Ser. 05-122, Class SE, 22.558s, 2035 225,958 320,735 IFB Ser. 11-4, Class CS, 12.59s, 2040 1,295,343 1,551,403 IFB Ser. 13-81, Class US, IO, 6.095s, 2043 1,414,783 250,629 IFB Ser. 12-128, Class YS, IO, 6.045s, 2042 2,117,658 383,360 IFB Ser. 13-81, Class QS, IO, 6.045s, 2041 3,023,902 509,575 IFB Ser. 13-19, Class SK, IO, 5.995s, 2043 2,142,159 476,238 IFB Ser. 13-9, Class LS, 5.995s, 2043 3,278,147 766,200 IFB Ser. 12-153, Class SK, IO, 5.995s, 2043 2,596,822 610,253 IFB Ser. 12-111, Class JS, IO, 5.945s, 2040 3,749,534 734,007 IFB Ser. 13-128, Class SA, IO, 5.845s, 2043 6,009,120 1,384,201 Ser. 13-98, Class SA, IO, 5.795s, 2043 3,099,395 720,919 IFB Ser. 13-124, Class SB, IO, 5.795s, 2043 2,160,693 495,609 IFB Ser. 13-92, Class SA, IO, 5.795s, 2043 1,410,076 342,155 IFB Ser. 13-103, Class SK, IO, 5.765s, 2043 1,373,197 334,772 Ser. 13-101, Class SE, IO, 5.745s, 2043 4,395,828 1,084,802 IFB Ser. 13-128, Class CS, IO, 5.745s, 2043 3,705,921 866,778 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 2,078,161 473,405 Ser. 397, Class 2, IO, 5s, 2039 69,717 14,030 Ser. 10-13, Class EI, IO, 5s, 2038 142,256 2,906 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,674,627 302,367 Ser. 418, Class C24, IO, 4s, 2043 5,627,433 1,336,515 Ser. 13-44, Class PI, IO, 4s, 2043 1,558,761 262,858 Ser. 12-124, Class UI, IO, 4s, 2042 5,847,796 1,215,756 Ser. 12-96, Class PI, IO, 4s, 2041 1,570,213 269,276 Ser. 12-40, Class MI, IO, 4s, 2041 3,530,406 654,339 Ser. 12-22, Class CI, IO, 4s, 2041 5,105,109 900,600 Ser. 406, Class 2, IO, 4s, 2041 313,364 69,661 Ser. 406, Class 1, IO, 4s, 2041 170,608 37,892 Ser. 409, Class C16, IO, 4s, 2040 756,407 175,039 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,377,955 2,107,842 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 4,382,203 853,478 Ser. 417, Class C19, IO, 3 1/2s, 2033 3,813,390 695,639 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 5,551,438 785,084 Ser. 12-151, Class PI, IO, 3s, 2043 3,502,725 504,743 Ser. 13-8, Class NI, IO, 3s, 2042 5,936,424 805,595 Ser. 13-35, Class IP, IO, 3s, 2042 3,704,788 442,838 Ser. 13-23, Class PI, IO, 3s, 2041 4,907,335 484,305 Ser. 13-31, Class NI, IO, 3s, 2041 6,854,134 726,470 Ser. 13-55, Class MI, IO, 3s, 2032 3,418,409 460,938 Ser. 03-W10, Class 1, IO, 1.066s, 2043 266,902 7,319 Ser. 98-W5, Class X, IO, 0.951s, 2028 391,413 19,326 Ser. 98-W2, Class X, IO, 0.619s, 2028 1,339,317 77,848 Ser. 03-W1, Class 2A, IO, zero %, 2042 620,944 49 Ser. 08-36, Class OV, PO, zero %, 2036 30,344 25,863 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.553s, 2036 2,412,043 385,662 IFB Ser. 12-26, Class SP, IO, 6.494s, 2042 1,143,570 267,904 IFB Ser. 13-113, Class SL, IO, 6.074s, 2042 1,442,160 248,660 IFB Ser. 13-124, Class SC, IO, 6.044s, 2041 6,949,716 1,111,950 Ser. 13-116, Class SA, IO, 5.998s, 2043 1,897,978 340,440 IFB Ser. 13-129, Class SN, IO, 5.994s, 2043 1,436,482 248,109 IFB Ser. 13-129, Class CS, IO, 5.994s, 2042 3,401,531 573,430 IFB Ser. 10-20, Class SC, IO, 5.994s, 2040 10,547,885 1,876,047 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 1,500,271 281,691 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 3,292,251 677,483 Ser. 14-58, Class SA, IO, 5.944s, 2044 4,477,650 737,514 Ser. 14-46, Class SA, IO, 5.944s, 2044 1,665,992 259,445 Ser. 13-149, Class MS, IO, 5.944s, 2039 2,954,633 499,067 IFB Ser. 14-90, Class HS, IO, 5.944s, 2044 2,510,234 609,033 IFB Ser. 14-25, Class HS, IO, 5.944s, 2044 1,629,464 361,089 IFB Ser. 14-32, Class CS, IO, 5.944s, 2044 3,540,478 783,791 IFB Ser. 12-77, Class MS, IO, 5.944s, 2042 2,548,875 603,472 IFB Ser. 12-34, Class SA, IO, 5.894s, 2042 3,335,846 698,359 IFB Ser. 10-151, Class SA, IO, 5.894s, 2040 2,573,986 453,227 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 1,610,000 328,295 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 1,892,718 395,067 Ser. 14-25, Class QI, IO, 5s, 2044 5,251,881 1,205,043 Ser. 14-2, Class IC, IO, 5s, 2044 2,470,362 568,569 Ser. 13-3, Class IT, IO, 5s, 2043 1,616,456 370,933 Ser. 11-116, Class IB, IO, 5s, 2040 2,570,209 198,257 Ser. 10-35, Class UI, IO, 5s, 2040 2,373,650 540,878 Ser. 10-20, Class UI, IO, 5s, 2040 2,434,161 459,521 Ser. 10-9, Class UI, IO, 5s, 2040 10,026,018 2,273,311 Ser. 09-121, Class UI, IO, 5s, 2039 5,197,441 1,220,619 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 273,949 49,886 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,462,219 650,343 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,082,557 872,359 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,038,437 668,361 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,150,465 476,052 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 5,298,890 582,737 Ser. 13-24, Class PI, IO, 4s, 2042 2,073,506 382,355 Ser. 12-106, Class QI, IO, 4s, 2042 1,247,270 224,746 Ser. 12-47, Class CI, IO, 4s, 2042 2,582,937 562,610 Ser. 12-41, Class IP, IO, 4s, 2041 4,562,545 861,165 Ser. 13-53, Class IA, IO, 4s, 2026 4,609,122 587,525 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,962,409 377,709 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,076,788 1,206,913 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,278,530 908,692 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 4,577,020 633,368 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,388,173 511,411 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 7,975,419 1,085,772 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,784,961 276,633 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,489,016 429,853 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 2,232,207 357,443 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,291,993 442,674 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 3,704,823 501,188 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 10,136,678 1,255,630 Ser. 183, Class AI, IO, 3 1/2s, 2039 4,095,834 660,432 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.8s, 2027 102,151 766 Ser. 98-3, IO, zero %, 2027 59,365 872 Ser. 98-2, IO, zero %, 2027 50,840 365 Ser. 98-4, IO, zero %, 2026 80,192 1,973 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,066,000 1,115,725 Ser. 06-1, Class B, 5.49s, 2045 255,000 260,277 Ser. 06-6, Class A2, 5.309s, 2045 23,136 23,247 FRB Ser. 05-1, Class B, 5.29s, 2042 840,000 864,150 FRB Ser. 05-5, Class D, 5.214s, 2045 426,000 432,731 FRB Ser. 05-6, Class G, 5.177s, 2047 (F) 443,000 436,979 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 222,339 Ser. 07-1, Class XW, IO, 0.327s, 2049 2,875,676 21,294 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.277s, 2051 584,000 543,178 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,041,300 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.29s, 2042 429,000 420,420 Ser. 05-4, Class C, 5.147s, 2045 (F) 495,000 481,415 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.67s, 2042 1,239,317 3,101 Ser. 02-PB2, Class XC, IO, 0.233s, 2035 1,074,555 542 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.433s, 2039 332,000 346,318 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 419,665 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 471,023 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 276,757 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.433s, 2039 1,010,000 1,025,856 FRB Ser. 06-PW11, Class C, 5.433s, 2039 384,000 385,728 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.783s, 2049 3,226,000 3,234,387 FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 757,911 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 886,000 887,063 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.117s, 2044 262,000 259,380 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.796s, 2049 250,000 242,813 FRB Ser. 07-C9, Class D, 5.796s, 2049 350,000 336,438 FRB Ser. 04-LB3A, Class E, 5.724s, 2037 298,039 298,039 FRB Ser. 05-LP5, Class D, 5.081s, 2043 359,000 367,897 COMM Mortgage Trust 144A FRB Ser. 13-LC13, Class E, 3.719s, 2046 391,000 287,095 FRB Ser. 07-C9, Class AJFL, 0.843s, 2049 313,000 292,843 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 90,480 89,187 Ser. 03-C3, Class AX, IO, 1.564s, 2038 305,528 3 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 957,000 1,017,361 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.279s, 2044 1,908,108 1,916,523 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 511,608 518,463 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 233,000 232,767 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 317,536 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 785,389 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 970,000 974,171 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 459,000 481,629 FRB Ser. 11-GC3, Class E, 5s, 2044 439,000 416,731 FRB Ser. 13-GC10, Class E, 4.415s, 2046 750,000 634,650 FRB Ser. GC10, Class D, 4.415s, 2046 636,000 586,201 Ser. 06-GG8, Class X, IO, 0.572s, 2039 52,151,634 902,223 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 816,000 729,302 FRB Ser. 13-C12, Class E, 4.087s, 2045 1,000,000 817,073 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 03-C1, Class D, 5.192s, 2037 1,638,659 1,641,117 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 1,040,500 1,088,571 FRB Ser. 06-LDP7, Class B, 5.866s, 2045 619,000 534,513 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,381,000 1,437,207 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 555,000 555,888 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 210,994 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 453,568 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 1,003,700 FRB Ser. 13-LC11, Class D, 4.241s, 2046 290,000 272,332 Ser. 07-LDPX, Class X, IO, 0.301s, 2049 9,766,204 83,149 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.176s, 2051 392,000 401,909 FRB Ser. 07-CB20, Class C, 6.176s, 2051 658,000 617,941 FRB Ser. 11-C3, Class E, 5.567s, 2046 262,000 282,588 FRB Ser. 12-C6, Class F, 5.201s, 2045 432,000 396,351 FRB Ser. 13-C13, Class D, 4.056s, 2046 495,000 457,681 FRB Ser. 13-C13, Class E, 3.986s, 2046 639,000 513,993 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 409,939 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 265,734 FRB Ser. 12-C6, Class G, 2.972s, 2045 800,000 599,797 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.581s, 2040 107,904 107,129 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.725s, 2039 1,703,000 1,536,958 Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 917,851 Ser. 07-C1, Class AJ, 5.484s, 2040 403,000 415,009 FRB Ser. 06-C6, Class C, 5.482s, 2039 704,000 687,280 Ser. 05-C7, Class C, 5.35s, 2040 324,000 329,767 FRB Ser. 05-C2, Class C, 5.203s, 2040 1,150,000 1,156,555 Ser. 07-C2, Class XW, IO, 0.539s, 2040 1,834,587 25,387 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.266s, 2038 501,000 479,708 FRB Ser. 05-CIP1, Class B, 5.236s, 2038 265,000 254,400 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 263,053 FRB Ser. 04-BPC1, Class C, 5.011s, 2041 468,000 468,140 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 208,000 211,266 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 408,713 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 287,360 Ser. 06-4, Class XC, IO, 0.219s, 2049 51,072,791 735,448 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.418s, 2046 143,000 135,650 FRB Ser. 13-C11, Class E, 4.418s, 2046 750,000 657,375 Ser. 13-C8, Class D, 4.172s, 2048 506,000 463,648 Ser. 13-C13, Class F, 3.707s, 2046 1,547,000 1,207,820 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,190,094 FRB Ser. 06-HQ8, Class C, 5.495s, 2044 1,350,000 1,323,000 FRB Ser. 06-HQ8, Class D, 5.495s, 2044 274,000 262,547 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 508,000 502,945 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 775,000 796,468 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 569,000 570,707 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 333,000 298,601 FRB Ser. 13-LC12, Class D, 4.303s, 2046 2,412,000 2,219,167 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.245s, 2044 633,000 663,651 FRB Ser. 12-C6, Class E, 5s, 2045 533,000 514,185 FRB Ser. 11-C4, Class F, 5s, 2044 851,000 800,093 FRB Ser. 13-UBS1, Class D, 4.633s, 2046 345,000 332,021 FRB Ser. 13-C15, Class D, 4.485s, 2046 841,000 779,765 FRB Ser. 12-C10, Class E, 4.459s, 2045 381,000 328,851 FRB Ser. 13-C12, Class D, 4.356s, 2048 449,000 427,435 FRB Ser. 13-C13, Class E, 4.139s, 2045 1,000,000 779,200 Ser. 13-C12, Class E, 3 1/2s, 2048 570,000 437,884 Residential mortgage-backed securities (non-agency) (2.6%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 297,061 291,863 FRB Ser. 05-B, Class 3M1, 0.606s, 2035 1,850,000 1,427,978 FRB Ser. 06-G, Class 2A5, 0.436s, 2036 1,899,396 1,749,914 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.692s, 2035 280,000 261,828 Barclays Capital, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.37s, 2036 850,000 715,063 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.88s, 2034 1,267,666 1,098,940 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A2, 1.521s, 2035 767,624 711,050 FRB Ser. 05-38, Class A3, 0.505s, 2035 2,111,115 1,844,692 FRB Ser. 05-59, Class 1A1, 0.486s, 2035 1,957,340 1,624,592 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.613s, 2036 1,325,000 1,166,000 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.971s, 2046 (F) 3,868,462 2,727,265 FRB Ser. 07-QH1, Class A1, 0.315s, 2037 1,973,794 1,702,989 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.191s, 2046 1,542,693 1,419,277 FRB Ser. 06-AR3, Class A1B, 1.121s, 2046 496,575 404,957 FRB Ser. 06-AR4, Class 1A1B, 1.061s, 2046 684,410 600,570 FRB Ser. 05-AR11, Class A1C3, 0.665s, 2045 (F) 1,332,875 1,179,594 FRB Ser. 05-AR19, Class A1C3, 0.655s, 2045 966,078 873,141 FRB Ser. 05-AR13, Class A1C3, 0.645s, 2045 3,094,817 2,731,176 FRB Ser. 04-AR13, Class A1B2, 0.645s, 2034 631,912 589,511 FRB Ser. 05-AR11, Class A1C4, 0.595s, 2045 (F) 805,816 707,103 FRB Ser. 05-AR1, Class A1B, 0.545s, 2045 215,621 194,210 FRB Ser. 05-AR9, Class A1B, 0.535s, 2045 1,541,307 1,441,924 FRB Ser. 05-AR13, Class A1B3, 0.515s, 2045 234,378 208,596 FRB Ser. 05-AR15, Class A1B3, 0.495s, 2045 608,964 535,827 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.014s, 2036 414,446 412,635 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.321s, 2047 1,000,000 760,000 Total mortgage-backed securities (cost $174,173,068) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (14.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 (F) $2,782,688 $3,012,569 4 1/2s, December 1, 2039 760,471 829,419 4s, with due dates from November 1, 2041 to June 1, 2043 3,019,113 3,186,109 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, September 1, 2044 3,000,000 3,323,789 5 1/2s, TBA, August 1, 2044 3,000,000 3,326,719 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 (FWC) 4,215,801 4,572,718 4 1/2s, TBA, September 1, 2044 12,000,000 12,890,156 4 1/2s, TBA, August 1, 2044 12,000,000 12,919,687 4s, with due dates from April 1, 2042 to June 1, 2044 (FWC) 3,825,102 4,033,543 4s, TBA, September 1, 2044 19,000,000 19,918,829 4s, TBA, August 1, 2044 22,000,000 23,129,218 3 1/2s, June 1, 2042 (FWC) 857,164 874,742 3 1/2s, TBA, September 1, 2044 11,000,000 11,172,734 3 1/2s, TBA, August 1, 2044 12,000,000 12,223,126 3s, February 1, 2043 928,766 911,642 3s, TBA, September 1, 2044 18,000,000 17,585,156 3s, TBA, August 1, 2044 18,000,000 17,631,562 3s, TBA, July 1, 2044 1,000,000 980,352 Total U.S. government and agency mortgage obligations (cost $152,524,570) CORPORATE BONDS AND NOTES (8.2%) (a) Principal amount Value Basic materials (0.6%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $212,442 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 90,738 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,500,000 1,601,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 630,000 626,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 605,000 624,360 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 533,750 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,500,000 1,588,125 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,000,000 1,042,500 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 253,906 Capital goods (0.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,400,000 1,505,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,986,250 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 218,332 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 245,000 344,061 Communication services (1.6%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $1,500,000 1,533,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 915,000 985,913 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,278,125 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 566,775 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,500,000 1,533,750 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 728,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 543,750 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 700,000 577,500 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,590,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,567,500 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 172,000 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 240,353 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 590,800 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 540,000 938,804 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,525,000 1,690,844 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,000,000 1,042,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,142,500 Consumer cyclicals (0.9%) Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,710,000 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 475,000 487,469 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 535,000 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,000,000 1,017,500 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 477,000 481,770 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 500,000 506,875 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,000,000 1,105,000 Navistar International Corp. sr. notes 8 1/4s, 2021 1,500,000 1,548,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 58,850 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,394,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 40,000 43,400 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 440,425 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 341,560 344,634 Consumer staples (0.2%) Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 415,000 453,388 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,898,750 Energy (1.3%) Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,045,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,040,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 1,556,250 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,000,000 1,035,000 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,277,344 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 283,550 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 300,000 264,074 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,755,000 2,741,192 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 2,500,000 2,531,250 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 2,090,000 Financials (1.4%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,085,000 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 548,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,264,375 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 645,000 761,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,437,150 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 200,000 220,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,500,000 1,455,000 Navient, LLC. sr. unsec. unsub. notes Ser. A MTN, 8.45s, 2018 230,000 265,650 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 1,175,000 1,201,438 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 635,000 630,238 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,000,000 1,061,250 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,676,000 1,663,430 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 400,000 363,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 236,875 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 512,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,468,125 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,000,000 943,250 Health care (1.0%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 568,875 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 310,000 436,695 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 555,188 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 662,613 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,511,625 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 597,488 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 850,000 864,875 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 948,020 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,080,000 1,152,900 Service Corp. International/US sr. notes 7s, 2017 185,000 204,888 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 719,863 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,508,975 Technology (0.2%) First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,000,000 2,140,000 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 555,000 580,669 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,800,000 1,930,860 Utilities and power (0.3%) AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 167,250 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,147,500 El Paso, LLC company guaranty sr. notes 7s, 2017 465,000 512,663 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 945,000 1,046,588 Total corporate bonds and notes (cost $85,075,586) SENIOR LOANS (5.1%) (a) (c) Principal amount Value Basic materials (0.2%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) $63,502 $64,613 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 618,079 617,693 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 320,691 320,491 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,165,000 1,171,795 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 980,000 1,009,707 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 660,330 657,648 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 980,008 974,190 Consumer cyclicals (2.2%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 1,037,594 1,037,919 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.969s, 2018 1,850,305 1,720,784 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 1,400,000 1,372,500 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 845,000 840,071 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,554,375 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 817,907 816,884 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 1,617,000 1,586,345 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,982,399 1,908,335 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 609,438 620,864 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 261,188 266,085 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 994,975 1,004,214 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 568,484 566,352 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 985,000 978,639 ROC Finance, LLC bank term loan FRN 5s, 2019 496,250 484,464 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 982,500 979,123 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,723,750 1,717,286 Sedgwick, Inc. bank term loan FRN 6 3/4s, 2022 510,000 508,343 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,195,397 1,194,116 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 800,000 788,000 Travelport, LLC bank term loan FRN 9 1/2s, 2016 625,223 635,695 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,258,906 1,275,691 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 484,433 488,066 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,000,000 945,000 Consumer staples (0.5%) Affinion Group, Inc. bank term loan FRN 6 3/4s, 2018 1,500,000 1,484,688 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 973,333 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,017,500 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 447,143 446,397 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 335,838 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 146,832 146,465 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 76,349 76,158 Energy (0.7%) American Energy-Marcellus, LLC bank term loan FRN 8 1/2s, 2021 665,000 669,988 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,775,000 1,813,828 FTS International, Inc. bank term loan FRN Ser. B, 5 3/4s, 2021 1,104,000 1,113,462 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 1,055,985 1,050,265 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,325,000 1,276,969 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 1,050,000 1,071,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 954,730 956,776 Financials (0.3%) Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,350,000 1,349,437 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,462,828 1,442,258 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 916,034 917,180 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,331,400 1,329,964 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 702,108 702,108 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,229,868 2,212,448 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 614,442 608,777 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,575,000 1,571,063 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,473,417 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 848,159 644,601 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 11,219 8,527 Total senior loans (cost $53,684,907) COMMODITY LINKED NOTES (2.7%) (a) (CLN) Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $4,824,000 $4,235,472 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 4,925,000 5,143,231 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 18,933,000 19,108,886 Total commodity Linked Notes (cost $28,682,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $661,563 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,580,150 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) 1,400,000 1,323,000 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 525,000 472,500 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 832,156 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 240,900 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 143,063 Total foreign government and agency bonds and notes (cost $7,366,334) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 $12,762,000 $32,415 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 12,762,000 29,480 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 6,381,000 23,291 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 6,381,000 5,934 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 12,762,000 3,829 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 6,381,000 3,573 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 6,381,000 3,318 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 12,762,000 3,063 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 5,500,000 40,700 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 5,500,000 39,655 Total purchased swap options outstanding (cost $317,747) PURCHASED OPTIONS OUTSTANDING (0.9%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $20,000,000 $465,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/102.00 25,000,000 322,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 15,000,000 185,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 25,000,000 61,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 15,000,000 34,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 25,000,000 236,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 4,000,000 45,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 4,000,000 40,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 4,000,000 45,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 4,000,000 39,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 4,000,000 44,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 4,000,000 39,360 SPDR S&P rust (Put) Jul-15/173.00 305,779 1,978,351 SPDR S&P rust (Put) Jun-15/175.00 284,145 1,847,064 SPDR S&P rust (Put) May-15/165.00 308,052 1,157,595 SPDR S&P rust (Put) Apr-15/164.00 332,432 1,057,799 SPDR S&P rust (Put) Mar-15/164.00 302,508 831,132 SPDR S&P rust (Put) Feb-15/163.00 303,508 653,413 Total purchased options outstanding (cost $11,279,343) SHORT-TERM INVESTMENTS (29.3%) (a) Principal amount/shares Value Federal Farm Credit Banks unsec. discount notes with an effective yield of 0.05%, August 1, 2014 $10,000,000 $10,000,000 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.08%, October 6, 2014 25,000,000 24,997,475 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.05%, August 15, 2014 5,300,000 5,299,897 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 18,506,171 18,506,171 Putnam Short Term Investment Fund 0.05% (AFF) Shares 197,569,910 197,569,910 SSgA Prime Money Market Fund 0.01% (P) Shares 4,310,000 4,310,000 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEG) , (SEGSF)(SEGCCS) $26,000,000 25,998,086 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEG) , (SEGSF)(SEGCCS) 24,000,000 23,997,408 Total short-term investments (cost $310,671,827) TOTAL INVESTMENTS Total investments (cost $1,135,499,938) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $188,053,390) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $639,299 $645,572 $(6,273) Canadian Dollar Sell 10/15/14 5,127 5,242 115 Euro Sell 9/17/14 2,189,251 2,226,551 37,300 Japanese Yen Sell 8/20/14 2,728,206 2,731,510 3,304 Singapore Dollar Buy 8/20/14 32,866 44,385 (11,519) Barclays Bank PLC Australian Dollar Buy 10/15/14 1,677,489 1,698,177 (20,688) British Pound Buy 9/17/14 1,572,089 1,596,369 (24,280) Canadian Dollar Sell 10/15/14 1,578,351 1,614,036 35,685 Chinese Yuan (Offshore) Buy 8/20/14 1,596,744 1,596,742 2 Euro Sell 9/17/14 12,323,659 12,453,190 129,531 Japanese Yen Sell 8/20/14 2,711,882 2,692,316 (19,566) Mexican Peso Buy 10/15/14 650,811 667,880 (17,069) New Zealand Dollar Buy 10/15/14 1,421,859 1,466,301 (44,442) Norwegian Krone Buy 9/17/14 3,139,583 3,246,244 (106,661) Singapore Dollar Buy 8/20/14 391,182 400,030 (8,848) South African Rand Buy 10/15/14 13,463 31,600 (18,137) South Korean Won Buy 8/20/14 1,846,797 1,844,514 2,283 Swedish Krona Sell 9/17/14 1,466,970 1,511,130 44,160 Swiss Franc Sell 9/17/14 1,574,610 1,591,163 16,553 Citibank, N.A. Australian Dollar Buy 10/15/14 1,562,913 1,571,489 (8,576) Brazilian Real Sell 10/2/14 70,102 67,178 (2,924) Canadian Dollar Sell 10/15/14 105,925 108,326 2,401 Chilean Peso Buy 10/15/14 939,390 949,048 (9,658) Chilean Peso Sell 10/15/14 939,390 966,304 26,914 Euro Sell 9/17/14 4,693,892 4,756,300 62,408 Japanese Yen Sell 8/20/14 2,843,108 2,824,761 (18,347) Mexican Peso Buy 10/15/14 1,107,819 1,129,451 (21,632) New Zealand Dollar Sell 10/15/14 1,624,488 1,642,333 17,845 Norwegian Krone Buy 9/17/14 3,094,302 3,253,368 (159,066) Swiss Franc Sell 9/17/14 1,577,142 1,593,735 16,593 Thai Baht Buy 8/20/14 956,298 947,106 9,192 Thai Baht Sell 8/20/14 956,298 943,098 (13,200) Credit Suisse International Australian Dollar Buy 10/15/14 1,628,662 1,612,146 16,516 Canadian Dollar Sell 10/15/14 3,088,130 3,145,753 57,623 Euro Sell 9/17/14 5,651,848 5,708,596 56,748 Indian Rupee Sell 8/20/14 52,635 58,149 5,514 Japanese Yen Sell 8/20/14 4,467,834 4,475,814 7,980 Mexican Peso Sell 10/15/14 937,398 952,697 15,299 New Zealand Dollar Buy 10/15/14 701,102 769,875 (68,773) Norwegian Krone Buy 9/17/14 3,064,141 3,203,194 (139,053) Singapore Dollar Buy 8/20/14 108,457 119,081 (10,624) South Korean Won Buy 8/20/14 26,002 24,935 1,067 Swedish Krona Sell 9/17/14 1,509,872 1,541,659 31,787 Swiss Franc Sell 9/17/14 1,577,032 1,593,596 16,564 Deutsche Bank AG Australian Dollar Buy 10/15/14 273,170 267,756 5,414 Czech Koruna Buy 9/17/14 936,674 961,541 (24,867) Czech Koruna Sell 9/17/14 936,674 957,479 20,805 Euro Sell 9/17/14 1,882,699 1,898,265 15,566 Japanese Yen Sell 8/20/14 2,993,261 2,996,542 3,281 New Zealand Dollar Buy 10/15/14 1,492,045 1,547,496 (55,451) Norwegian Krone Buy 9/17/14 1,505,697 1,573,410 (67,713) Norwegian Krone Sell 9/17/14 1,505,697 1,572,526 66,829 Polish Zloty Buy 9/17/14 918,029 936,729 (18,700) Swedish Krona Sell 9/17/14 1,537,149 1,574,515 37,366 Swiss Franc Sell 9/17/14 70,337 71,167 830 Goldman Sachs International Canadian Dollar Sell 10/15/14 2,143,409 2,165,346 21,937 Euro Sell 9/17/14 3,787,228 3,832,152 44,924 Japanese Yen Sell 8/20/14 3,805,589 3,810,168 4,579 Swedish Krona Buy 9/17/14 1,580,543 1,582,956 (2,413) Swedish Krona Sell 9/17/14 1,545,527 1,606,376 60,849 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 160,906 149,835 11,071 Canadian Dollar Sell 10/15/14 675,011 690,288 15,277 Euro Sell 9/17/14 1,591,281 1,589,841 (1,440) Indonesian Rupiah Buy 8/20/14 1,891,536 1,881,169 10,367 Indonesian Rupiah Sell 8/20/14 1,891,536 1,857,958 (33,578) Japanese Yen Sell 8/20/14 2,453,474 2,463,730 10,256 Swedish Krona Sell 9/17/14 3,134,708 3,228,459 93,751 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 1,621,172 1,628,279 (7,107) Brazilian Real Buy 10/2/14 389,959 385,099 4,860 British Pound Buy 9/17/14 4,098,740 4,076,897 21,843 Canadian Dollar Sell 10/15/14 1,596,936 1,619,567 22,631 Euro Sell 9/17/14 3,173,188 3,194,427 21,239 Hungarian Forint Sell 9/17/14 887,916 925,882 37,966 Indian Rupee Sell 8/20/14 40,495 44,542 4,047 Japanese Yen Sell 8/20/14 4,324,810 4,335,462 10,652 Mexican Peso Sell 10/15/14 1,005,117 1,020,167 15,050 New Taiwan Dollar Sell 8/20/14 1,573,969 1,573,301 (668) New Zealand Dollar Sell 10/15/14 762,852 787,477 24,625 Norwegian Krone Buy 9/17/14 2,992,160 3,138,830 (146,670) Singapore Dollar Sell 8/20/14 110,381 109,681 (700) South Korean Won Sell 8/20/14 1,875,374 1,873,013 (2,361) Swedish Krona Sell 9/17/14 2,958,813 3,079,893 121,080 Swiss Franc Sell 9/17/14 3,165,732 3,181,211 15,479 Thai Baht Buy 8/20/14 4,397 4,351 46 Thai Baht Sell 8/20/14 4,397 4,348 (49) State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 15,905 23,520 7,615 Brazilian Real Sell 10/2/14 139,640 143,004 3,364 British Pound Buy 9/17/14 3,135,572 3,144,998 (9,426) Canadian Dollar Sell 10/15/14 1,595,746 1,621,192 25,446 Chilean Peso Buy 10/15/14 34,587 34,492 95 Chilean Peso Sell 10/15/14 34,587 35,620 1,033 Euro Sell 9/17/14 457,484 495,766 38,282 Japanese Yen Sell 8/20/14 4,874,364 4,878,490 4,126 New Taiwan Dollar Buy 8/20/14 16,187 15,246 941 New Zealand Dollar Sell 10/15/14 1,570,836 1,596,587 25,751 Norwegian Krone Buy 9/17/14 5,096,160 5,284,369 (188,209) Singapore Dollar Sell 8/20/14 423,246 409,335 (13,911) Swedish Krona Sell 9/17/14 2,157,192 2,192,344 35,152 Swiss Franc Sell 9/17/14 1,574,610 1,591,106 16,496 UBS AG Canadian Dollar Sell 10/15/14 1,501,539 1,535,487 33,948 Japanese Yen Sell 8/20/14 4,139,874 4,174,511 34,637 WestPac Banking Corp. British Pound Buy 9/17/14 1,712,843 1,723,006 (10,163) Euro Sell 9/17/14 4,099,806 4,144,061 44,255 Japanese Yen Sell 8/20/14 2,783,776 2,791,181 7,405 Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 12 $3,783,553 Sep-14 $199,612 Euro-CAC 40 Index (Short) 98 5,570,583 Aug-14 149,927 FTSE 100 Index (Short) 33 3,723,080 Sep-14 62,998 IBEX 35 Index (Long) 102 14,618,218 Aug-14 126,296 S&P 500 Index E-Mini (Long) 870 83,728,800 Sep-14 (1,783,243) S&P Mid Cap 400 Index E-Mini (Long) 455 62,234,900 Sep-14 (1,260,224) S&P/TSX 60 Index (Short) 20 3,239,327 Sep-14 (125,767) SPI 200 Index (Short) 34 4,399,770 Sep-14 (173,921) Tokyo Price Index (Short) 145 18,219,268 Sep-14 (795,657) U.S. Treasury Bond 30 yr (Short) 104 14,290,250 Sep-14 (187,041) U.S. Treasury Bond Ultra 30 yr (Short) 5 754,219 Sep-14 (14,267) U.S. Treasury Note 5 yr (Long) 95 11,289,414 Sep-14 (73,657) U.S. Treasury Note 10 yr (Long) 2,105 262,302,734 Sep-14 (677,902) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $2,277,338) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $17,102,800 $126,561 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 3,190,500 7,147 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 3,190,500 7,147 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 6,381,000 10,720 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 6,381,000 11,741 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 3,190,500 27,024 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 6,381,000 44,984 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 6,381,000 46,517 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 5,500,000 8,360 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 5,500,000 9,020 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 5,500,000 19,470 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 5,500,000 20,405 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 8,551,400 64,563 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,721,580 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $1,226,554) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $20,000,000 $266,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 20,000,000 85,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.00 25,000,000 196,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 25,000,000 112,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 15,000,000 112,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 15,000,000 63,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 25,000,000 110,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 25,000,000 43,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 4,000,000 27,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 4,000,000 23,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 4,000,000 14,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 4,000,000 12,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 4,000,000 26,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 4,000,000 22,760 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 4,000,000 14,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 4,000,000 11,760 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 4,000,000 25,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 4,000,000 22,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 4,000,000 13,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 4,000,000 11,200 SPDR S&P rust (Call) Aug-14/202.50 363,521 14,275 SPDR S&P rust (Call) Aug-14/201.50 152,872 92 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $2,667,000 $(26,670)$(26,670) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 2,667,000 25,67025,124 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/Sep-24 (Purchased) Sep-14/2.95 6,381,000 (5,105)2,106 (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 2,667,000 (28,004)(28,004) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 2,667,000 26,53720,749 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $70,227,833) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, August 1, 2044 $3,000,000 8/12/14 $3,326,718 Federal National Mortgage Association, 4 1/2s, August 1, 2044 12,000,000 8/12/14 12,919,687 Federal National Mortgage Association, 4s, August 1, 2044 22,000,000 8/12/14 23,129,218 Federal National Mortgage Association, 3 1/2s, August 1, 2044 12,000,000 8/12/14 12,223,126 Federal National Mortgage Association, 3s, August 1, 2044 18,000,000 8/12/14 17,631,562 Federal National Mortgage Association, 3s, July 1, 2044 1,000,000 7/14/14 980,352 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $184,810,000 $899,054 9/17/16 3 month USD-LIBOR-BBA 1.00% $259,427 94,315,000 1,403,090 9/17/19 3 month USD-LIBOR-BBA 2.25% 81,926 49,724,000 2,068,893 9/17/24 3 month USD-LIBOR-BBA 3.25% (230,098) 14,041,000 (1,530,235) 9/17/44 3 month USD-LIBOR-BBA 4.00% 404,068 Total $2,840,802 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $11,660,000 $— 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(74,857) baskets 2,222,968 — 3/15/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF3) of common stocks (7,631,143) units 57,728 — 3/13/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 1,037,283 Barclays Bank PLC $383,754 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (462) 768,473 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (795) 1,389,630 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,896) 1,241,078 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,495) 1,123,133 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,704) 16,275,103 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,664) 3,529,790 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,357) 634,826 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (2,783) 442,527 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (672) 313,835 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,675 3,109,055 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,480) 3,697,754 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,612) 1,122,859 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,923) 131,123 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13) 41,606 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 207 254,453 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (386) 2,655,161 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,029) 5,301,874 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,051) 4,157,553 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (18,228) 1,312,259 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,735) 6,865,277 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (13,286) 4,548,757 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (8,803) 346,256 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (417) 9,694 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (19) 13,074,013 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (19,841) 335,974 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (405) 1,090,177 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,314) 790,189 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (952) 4,008,935 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,356) 1,441,580 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,725) 612,003 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,540 306,001 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,770 306,001 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,770 614,098 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,553 1,595,051 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 9,227 614,098 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,553 1,210,579 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 5,818 767,421 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 3,688 983,543 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,892 1,226,192 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 7,094 11,760,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (62,916) 1,255,006 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,305) 871,035 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,815) units 132,855 — 10/29/14 (0.15%) Barclay's EX-US QMA USD Excess Return Index (251,978) units 385,106 — 10/29/14 (0.10%) Barclay's QMA US Excess Return Index (579,025) Citibank, N.A. $1,481,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,248) 702,290 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,066) baskets 519 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks (1,709,442) baskets 139,564 — 6/2/15 3 month USD-LIBOR-BBA minus 0.60% A basket (CGPUTED1) of common stocks 38,903 baskets 195,893 — 1/30/15 1 month USD-LIBOR plus 0.65% KKR and Co., LP (141,255) baskets 639,867 — 7/27/15 3 month USD-LIBOR-BBA minus 1.60% A basket (CGPUTS28) of common stocks 1,962,693 shares 70,513 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (42,161) shares 73,000 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (43,648) units 11,348 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 941,273 units 2,648 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (89,972) Credit Suisse International $885,054 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,343) 11,560,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (56,644) 2,314,318 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 11,123 2,344,950 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,307) 1,954,641 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,590) 4,840,653 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 23,266 Deutsche Bank AG 56,678,000 — 1/24/24 (2.545%) USA Non Revised Consumer Price Index- Urban (CPI-U) 387,394 units 34,175 — 1/26/15 (3 month EUR-EURIBOR-REUTERS plus 12 bp) iShares EURO STOXX Banks (1,658,344) units 509,127 — 6/11/15 (3 month USD-LIBOR-BBA plus 31 bp) DB Custom Putnam Long PR 2 (1,365,028) units 509,127 — 6/11/15 3 month USD-LIBOR-BBA minus 45 bp DB Custom Putnam Short PR 2 745,806 Goldman Sachs International $1,057,948 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,262 816,129 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,059 2,727,635 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 14,554 1,472,034 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,321 1,907,740 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,975) 1,907,740 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,975) 1,082,301 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,256) 406,627 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (848) 390,810 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37) 11,971 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 64 1,056,293 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,636 1,482,638 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,090) 76,922 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (160) 205,066 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (427) 27,049 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 135 1,159,403 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,766 3,114,781 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,224) 2,885,695 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,987) 1,981,744 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 10,574 1,510,899 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,367 11,560,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (68,320) baskets 1,584,912 — 6/30/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks (4,113,945) JPMorgan Chase Bank N.A. $1,376,204 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (563) baskets 1,582,759 — 6/30/15 (3 month USD-LIBOR-BBA minus 12 bp) A basket (JPCMPTSH) of common stocks 4,206,619 UBS AG baskets 1,407,065 — 5/19/15 (3 month USD-LIBOR-BBA plus 1.00%) A basket (UBSEMBSK) of common stocks 1,355,066 units 192,740 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD (3,274,097) units 149,964 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD (2,607,269) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $18,582 $326,000 5/11/63 300 bp $19,555 CMBX NA BBB- Index BBB-/P 19,446 315,000 5/11/63 300 bp 20,386 CMBX NA BBB- Index BBB-/P 9,522 158,000 5/11/63 300 bp 9,993 CMBX NA BBB- Index BBB-/P 4,785 70,000 5/11/63 300 bp 4,994 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 31,595 285,000 5/11/63 300 bp 32,445 Credit Suisse International CMBX NA BBB- Index BBB-/P 24,458 596,000 5/11/63 300 bp 26,236 CMBX NA BBB- Index BBB-/P 36,250 473,000 5/11/63 300 bp 37,661 CMBX NA BBB- Index BBB-/P 23,820 327,000 5/11/63 300 bp 24,796 CMBX NA BBB- Index BBB-/P 24,736 310,000 5/11/63 300 bp 25,660 CMBX NA BBB- Index BBB-/P 24,002 310,000 5/11/63 300 bp 24,927 CMBX NA BBB- Index BBB-/P 20,393 310,000 5/11/63 300 bp 21,318 CMBX NA BBB- Index BBB-/P 3,483 300,000 5/11/63 300 bp 4,378 CMBX NA BBB- Index BBB-/P 33,557 297,000 5/11/63 300 bp 34,443 CMBX NA BBB- Index BBB-/P 4,548 296,000 5/11/63 300 bp 5,431 CMBX NA BBB- Index BBB-/P 5,180 294,000 5/11/63 300 bp 6,057 CMBX NA BBB- Index BBB-/P 8,915 293,000 5/11/63 300 bp 9,789 CMBX NA BBB- Index BBB-/P 19,183 241,000 5/11/63 300 bp 19,902 CMBX NA BBB- Index BBB-/P 822 106,000 5/11/63 300 bp 1,138 CMBX NA BB Index — (2,356) 451,000 5/11/63 (500 bp) (2,614) CMBX NA BB Index — (5,274) 302,000 5/11/63 (500 bp) (5,447) CMBX NA BB Index — 3,310 214,000 5/11/63 (500 bp) 3,187 CMBX NA BB Index — 5,493 208,000 5/11/63 (500 bp) 5,374 CMBX NA BB Index — (1,152) 150,000 5/11/63 (500 bp) (1,238) CMBX NA BB Index — (1,437) 150,000 5/11/63 (500 bp) (1,523) CMBX NA BB Index — (1,368) 150,000 5/11/63 (500 bp) (1,454) CMBX NA BB Index — 2,140 107,000 5/11/63 (500 bp) 2,078 CMBX NA BB Index — 1,034 100,000 5/11/63 (500 bp) 977 CMBX NA BB Index — (5,819) 300,000 5/11/63 (500 bp) (5,990) CMBX NA BBB- Index BBB-/P 21,383 874,000 5/11/63 300 bp 23,990 CMBX NA BBB- Index BBB-/P (8,822) 585,000 5/11/63 300 bp (7,075) CMBX NA BBB- Index BBB-/P (7,209) 585,000 5/11/63 300 bp (5,463) CMBX NA BBB- Index BBB-/P (10,745) 555,000 5/11/63 300 bp (9,089) CMBX NA BBB- Index BBB-/P 11,967 277,000 5/11/63 300 bp 12,793 CMBX NA BBB- Index BBB-/P 5,210 276,000 5/11/63 300 bp 6,034 CMBX NA BBB- Index BBB-/P 5,977 276,000 5/11/63 300 bp 6,800 CMBX NA BBB- Index BBB-/P (4,968) 275,000 5/11/63 300 bp (4,148) CMBX NA BBB- Index BBB-/P 190 274,000 5/11/63 300 bp 1,008 CMBX NA BBB- Index BBB-/P 949 274,000 5/11/63 300 bp 1,766 CMBX NA BBB- Index BBB-/P 6,520 274,000 5/11/63 300 bp 7,337 CMBX NA BBB- Index BBB-/P (880) 260,000 5/11/63 300 bp (256) CMBX NA BBB- Index BBB-/P 10,625 222,000 5/11/63 300 bp 11,287 CMBX NA BBB- Index BBB-/P (1,230) 129,000 5/11/63 300 bp (921) CMBX NA BBB- Index — (16,327) 289,000 1/17/47 (300 bp) (12,103) CMBX NA BBB- Index — (13,376) 285,000 1/17/47 (300 bp) (9,210) Goldman Sachs International CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) (1,526) CMBX NA BB Index — 2,419 107,000 5/11/63 (500 bp) 2,358 CMBX NA BBB- Index BBB-/P (4,582) 275,000 5/11/63 300 bp (3,762) CMBX NA BBB- Index BBB-/P (1,407) 129,000 5/11/63 300 bp (1,098) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 Index B+/P $(4,675,997) $65,176,650 6/20/19 500 bp $117,963 NA HY Series 22 Index B+/P (5,867,494) 68,047,650 6/20/19 500 bp (1,117,541) NA HY Series 22 Index B+/P (1,931,750) 26,838,900 6/20/19 500 bp 42,340 NA HY Series 22 Index B+/P (2,789,207) 38,337,750 6/20/19 500 bp 30,662 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,059,537,928. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,136,708,887, resulting in gross unrealized appreciation and depreciation of $84,251,627 and $9,212,829, respectively, or net unrealized appreciation of $75,038,798. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $40,445,215 $21,939,044 $3,381 $18,506,171 Putnam Short Term Investment Fund * 131,328,141 329,159,381 262,917,612 84,493 197,569,910 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $581,842,997 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements, that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,354,484 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $15,147,406 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $12,338,079 $— $— Capital goods 12,131,926 — — Communication services 7,955,580 — — Conglomerates 7,124,339 16,127,507 — Consumer cyclicals 59,300,593 — — Consumer staples 37,576,287 11,393,796 — Energy 33,656,627 — — Financials 59,586,235 — — Health care 43,587,924 — — Technology 49,176,229 — — Transportation 15,497,892 — — Utilities and power 11,495,144 — — Total common stocks — Commodity linked notes $— $28,487,589 $— Corporate bonds and notes — 86,615,165 — Foreign government and agency bonds and notes 7,253,332 Mortgage-backed securities — 186,173,717 — Purchased options outstanding — 9,085,714 — Purchased swap options outstanding — 185,258 — Senior loans — 53,797,735 — U.S. government and agency mortgage obligations — 152,522,070 — Short-term investments 220,386,081 90,292,866 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $301,788 $— Futures contracts (4,552,846) — — Written options outstanding — (1,228,687) — Written swap options outstanding — (2,125,239) — Forward premium swap option contracts — (6,695) — TBA sale commitments — (70,210,663) — Interest rate swap contracts — (2,325,479) — Total return swap contracts — (13,123,712) — Credit default contracts — 14,376,952 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $14,378,319 $1,367 Foreign exchange contracts 1,614,550 1,312,762 Equity contracts 18,351,830 27,660,486 Interest rate contracts 4,254,208 9,037,238 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$1,900,000 Purchased TBA commitment option contracts (contract amount)$83,600,000 Purchased swap option contracts (contract amount)$56,400,000 Written equity option contracts (contract amount)$1,500,000 Written TBA commitment option contracts (contract amount)$140,400,000 Written swap option contracts (contract amount)$51,600,000 Futures contracts (number of contracts)3,000 Forward currency contracts (contract amount)$381,100,000 OTC interest rate swap contracts (notional)$1,700,000 Centrally cleared interest rate swap contracts (notional)$383,700,000 OTC total return swap contracts (notional)$1,526,400,000 OTC credit default contracts (notional)$9,900,000 Centrally cleared credit defult contracts (notional)$151,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 55,849 — 55,849 OTC Total return swap contracts*# 1,037,283 46,787 — 2,942,869 34,389 1,133,200 57,738 — 4,206,619 — — 1,355,066 — 10,813,951 OTC Credit default contracts*# 2,593 850 — — 35,875 — 1,129 — 40,447 Centrally cleared credit default contracts§ — Futures contracts§ — Forward currency contracts# 40,719 228,214 — 135,353 209,098 150,091 132,289 140,722 299,518 — 158,301 68,585 51,660 1,614,550 Forward premium swap option contracts# — — — 25,124 — 22,855 — 47,979 Purchased swap options# — 104,903 — 80,355 — 185,258 Purchased options# — 2,542,344 — — 6,543,370 — 9,085,714 Total Assets $1,080,595 $275,851 $55,849 $3,103,346 $384,265 $3,825,635 $271,511 $140,722 $11,072,362 $— $158,301 $1,423,651 $51,660 $21,843,748 Liabilities: Centrally cleared interest rate swap contracts§ — — 47,742 — 47,742 OTC Total return swap contracts*# 7,706,000 1,031,442 — 2,029,792 65,884 3,023,372 4,199,244 — 563 — — 5,881,366 — 23,937,663 OTC Credit default contracts*# — 1,221 — 146 — 1,367 Centrally cleared credit default contracts§ — — 1,757,565 — 1,757,565 Futures contracts§ — 3,310,547 — — — 3,310,547 Forward currency contracts# 17,792 259,691 — 233,403 218,450 166,731 2,413 35,018 157,555 — 211,546 — 10,163 1,312,762 Forward premium swap option contracts# — — — 26,670 — 28,004 — 54,674 Written swap options# 126,561 — — — 155,280 — 57,255 — 1,786,143 — 2,125,239 Written options# 14,367 — 1,214,320 — 1,228,687 Total Liabilities $7,864,720 $1,291,133 $1,805,307 $2,289,865 $440,835 $3,190,103 $4,259,058 $35,018 $3,186,585 $3,310,547 $211,546 $5,881,366 $10,163 $33,776,246 Total Financial and Derivative Net Assets $(6,784,125) $(1,015,282) $(1,749,458) $813,481 $(56,570) $635,532 $(3,987,547) $105,704 $7,885,777 $(3,310,547) $(53,245) $(4,457,715) $41,497 $(11,932,498) Total collateral received (pledged)##† $(6,784,125) $(697,966) $— $(881,990) $(56,570) $540,000 $(1,518,000) $— $3,770,000 $— $— $(4,457,715) $— Net amount $— $(317,316) $(1,749,458) $1,695,471 $— $95,532 $(2,469,547) $105,704 $4,115,777 $(3,310,547) $(53,245) $— $41,497 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
